UNITED STATES DISTRICT COURT
DISTRICT OF PUERTO RICO

 

ERIKA HERNANDEZ-STERLING,
Plaintiff,

CIVIL ACTION
NO. 3:19-01323-WGY

Vv.

JORGE A. RUIZ-CABRERA,

Defendant.

 

YOUNG, D.J.1 June ZG, 2019
ORDER DISMISSING CASE

On April 8, 2019, pro se plaintiff Ericka Hernandez
Sterling (“Hernandez-Sterling”) filed this action against Jorge
A. Ruiz-Cabrera for $62,193.03 in unpaid child support
obligations. Compl. 1. Along with her complaint, Hernandez-
Sterling filed a motion to proceed in forma pauperis (ECF No.
2), which is meritorious and is ALLOWED. Because Hernandez-—
Sterling is proceeding in forma pauperis, her complaint is
subject to screening pursuant to 28 U.S.C. §1915(e) (2). This
Court also has an independent obligation to assess its
jurisdiction, McCulloch v. Velez, 364 F.3d 1, 5 (lst Cir.
2004) (“It is black-letter law that a federal court has an

obligation to inquire sua sponte into its own subject matter

 

1 Of the District of Massachusetts, sitting by designation.
jurisdiction.”), and “[i]f the Court determines at any time that
it lacks subject matter jurisdiction, the court must dismiss
action.” Fed. R. Civ. P. 12(h) (3).

Here, Hernandez-Sterling seeks relief solely under 18
U.S.C. § 228 (“Section 228”), a federal criminal statute
relating to child support enforcement by the federal government.
18 U.S.C. §228. Even though Section 228 provides criminal
restitution remedies, Congress did not create a federal right
under that statute for a private citizen, such as Hernandez-—
Sterling, to bring a civil action to recover child support

arrearages. See e.g., Slahuddin v. Alaji, 232 F.3d 305, 311-12

 

(2nd Cir. 2000) (affirming sua sponte dismissal of action and
holding no implied private right of action under Section 228);
Warren v. Scales, No. 1:18CV24, 2018 WL 6839787, at *2 (M.D.N.C.
Mar. 16, 2018) (dismissing civil action sua sponte brought under
Section 228); Darby v. Darby, No. 5:15-CV-521-FL, 2016 WL
6477047, at *1 (E.D.N.C. Oct. 13, 2016) (same), report and

recommendation adopted, No. 5:15-CV-521-FL, 2016 WL 6459613

 

(E.D.N.C. Oct. 31, 2016);Guichardo v. Barraza, No. 16-CV-1222
(MKB), 2016 WL 3541547, at *2 (E.D.N.Y. June 23, 2016) (same).
Thus, there is no federal question jurisdiction under 28 U.S.C.
§1331 presented in Sterling’s complaint. While Hernandez-
Sterling does not attempt to proceed under federal diversity

jurisdiction, 28 U.S.C. §1332, it appears absent in any event.

[2]
While the parties appear to be completely diverse — Sterling
appears to be a citizen of Puerto Rico and Ruiz appears to be a
citizen of New Jersey - the amount sought ($62,193.03),
exclusive of interest and costs, does not meet the $75,000
amount-in-controversy threshold. 28 U.S.C. §1332(a); see

Jagiella v. Jagiella, 647 F.2d 561, 564 (5th Cir. 1981) (amount

 

in controversy existed where child support arrearage exceeded
amount in controversy amount).

Accordingly, this action is hereby DISMISSED without
prejudice for lack of subject matter jurisdiction. The Clerk is
directed to enter an order of dismissal without prejudice. To
be clear, this order and dismissal are not an adjudication on
the merits of Hernandez-Sterling’s claims, and does not preclude
her from pursuing alleged child support arrearages in other
courts of competent jurisdiction.

SO ORDERED.

Yibean. 4 Yr

WILLIAM G. YOUN
DISTRICT JUDGE
